By the Court.
The Pub. Sts. c. 100, § 27,* did not change the existing laws upon the same subject. Under this section, it was sufficient for the government to prove that the defendant kept lager beer with intent to sell it unlawfully, without further proof that it was intoxicating, or that it contained more than three per cent of alcohol. Sts. 1875, c. 99, § 18; 1880, c. 239, § 5. Commonwealth v. Curran, 119 Mass. 206.

Exceptions overruled.


 “ Ale, porter, strong beer, lager beer, cider, all wines, and any beverage containing more than three per cent of alcohol, by volume, at sixty degrees Fahrenheit, as well as distilled spirits, shall be deemed to be intoxicating liquor within the meaning of this chapter.”